REVISED AUGUST 31, 2010

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                No. 09-20479                        FILED
                                No. 10-20063                     August 26, 2010

                                                                  Lyle W. Cayce
                                                                       Clerk


KIMBERLEY OWEN,

                                         Plaintiff-Appellee,

versus

HARRIS COUNTY, TEXAS,

                                         Defendant-Appellant.



                Appeals from the United States District Court
                     for the Southern District of Texas




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:


     Kimberly Owen sued Harris County under title VII of the Civil Rights Act
of 1964, claiming sex discrimination, sexual harassment, and retaliation. Some
of the claims were disposed of on summary judgment.
     A jury decided that Owen had not been sexually harassed by Constable
                                  No. 09-20479
                                  No. 10-20063

Cheek but was sexually harassed by Captain Thurman and that the county did
not terminate Owen on account of her sex. The jury awarded Owen $253,000 in
backpay and compensatory damages. The district court reduced the award and
entered judgment for $235,000. The county appeals the judgment and, if it pre-
vails on appeal, seeks reversal of the award of attorney’s fees. It also moves for
refund of a filing fee that it claims it should not have been assessed for filing an
amended notice of appeal.


                                         I.
      We have read the briefs and pertinent portions of the record and have re-
viewed the applicable law. After hearing oral argument, we conclude there is no
reversible error. The evidence of sexual harassment was more than sufficient
to sustain the verdict, and given the particular procedural posture of the case,
there was no reversible error in the manner and substance of the submission to
the jury.


                                        II.
      The county’s notice of appeal was filed July 17, 2009, and, by its terms,
“appeals . . . the Final Judgment entered in this action on June 17, 2009, as well
as the Order entered June 17, 2009 denying Harris County’s motion for Judg-
ment as a Matter of Law and Motion to Set Aside the Jury Verdict and/or Motion
to Modify the Damage Award.” The county paid the customary fee of $455 for
the notice of appeal. On August 27, 2009, the district court entered an order
“that Defendant’s Motion for Judgment as a Matter of Law . . . is DENIED.” On
September 25, 2009, the county filed its “Amended Notice of Appeal,” in which
it restated the above-quoted language from its initial notice of appeal and added
the following:


                                         2
                                  No. 09-20479
                                  No. 10-20063

            Harris County amends its Notice of Appeal of July 17, 2009 to
      note that it also appeals . . . the . . . denial of its Motion for Judg-
      ment as a Matter of Law or, Alternately, to Modify the Judgment.
      The district court denied this motion on August 27, 2009.

The clerk of the district court, on advice from the clerk of the Fifth Circuit, re-
quired the county to pay a second fee of $455 for filing the amended notice of ap-
peal. The county paid to avoid dismissal of the appeal.
      Rule 4(a)(4)(B)(iii) of the Federal Rules of Appellate Procedure states that
“[n]o additional fee is required to file an amended notice” of appeal. That un-
equivocal language must be read in the context of the remainder of rule 4(a)(4):
      (4) Effect of a Motion on a Notice of Appeal.

        (A) If a party timely files in the district court any of the following
      motions . . ., the time to file an appeal runs for all parties from the
      entry of the order disposing of the last such remaining motion:

                 (i) for judgment under Rule 50(b);

              (ii) to amend or make additional factual findings un-
             der Rule 52(b), whether or not granting the motion
             would alter the judgment;

                (iii) for attorney’s fees under Rule 54 if the district
             court extends the time to appeal under Rule 58;

                (iv) to alter or amend the judgment under Rule 59;

                (v) for a new trial under Rule 59;

                (vi) for relief under Rule 60 if the motion is filed no
             later than 28 days after the judgment is entered.

         (B)(i) . . .

                (ii) A party intending to challenge an order disposing
             of any motion listed in Rule 4(a)(4)(A), or a judgment’s
             alteration or amendment upon such a motion, must file

                                         3
                                  No. 09-20479
                                  No. 10-20063

             a notice of appeal, or an amended notice of appealSSin
             compliance with Rule 3(c)SSwithin the time prescribed
             by this Rule measured from the entry of the order dis-
             posing of the last such remaining motion.

               (iii) No additional fee is required to file an amended
             notice.

      The question is whether the prohibition of an additional fee applies only
to the six types of motions listed in rule 4(a)(4)(A). If the exemption from fee is
so limited, the further question in this case is whether the amended notice of ap-
peal, referring to the denial of the “Motion for Judgment as a Matter of Law or,
Alternatively, to Modify the Judgment,” should be read as fitting within the des-
ignation of rule 4(a)(4)(A)(iv), a motion “to alter or amend the judgment under
Rule 59.”
      This court has considered the issue at hand only once. In United States
v. $16,540.00 in U.S. Currency, No. 01-10238, 273 F.3d 1094 (table), 2001 U.S.
App. LEXIS 22650 (5th Cir. Aug. 30, 2001) (per curiam) (unpublished), the pro
se appellant was assessed a filing fee for his amended notice of appeal, which
appealed the denial of his post-judgment motions for new trial and relief from
judgment. Without distinguishing among the various types of post-judgment
motions, we held that
      [t]he assessment of two fees was error. Rule 4(a)(4)(B)(ii) . . . re-
      quires a party intending to appeal a denial of a post-judgment mo-
      tion to file a notice of appeal or an amended notice of appeal, but
      [rule] 4(a)(4)(B)(iii) provides that “[n]o additional fee is required to
      file an amended notice.” [The appellant] has only one appeal, and
      should have been assessed only one filing fee.”

Id. at *2.
      We could decide this matter by construing the county’s motion to “modify”
the judgment as tantamount to a motion “to alter or amend the judgment under

                                         4
                                  No. 09-20479
                                  No. 10-20063

Rule 59,” thus avoiding the question whether the dispensation for additional fees
applies only to appeals filed after rulings on the sorts of motions listed in rule
4(a)(4)(A) orSSmore broadlySSto all amended notices of appeal. That basis for
decision is untidy, however, because it leaves to clerk’s office personnel the task
of divining whether the wording of a particular amended notice of appeal fits one
of the six categories of motions listed in rule 4(a)(4)(A). More significantly, al-
though the placement of the prohibition within rule 4(a)(4) is curious, the abso-
lute and plain language of the subsectionSS“[n]o additional fee is required to file
an amended notice” of appealSSis both compelling and difficult to avoid.
      We conclude, therefore, that no fee can be required for any amended notice
of appeal, irrespective of whether it pertains to a post-judgment motion. “[T]he
district court is instructed to refund any portion of that fee which has already
been paid.” $16,540.00 in U.S. Currency, 2001 U.S. App. LEXIS 22650, at *2.
The judgment on the merits is AFFIRMED. The motion for return of the filing
fee is GRANTED. This matter is REMANDED for refund of the filing fee for the
amended notice of appeal and for any further proceedings that may be appro-
priate.




                                        5